Stephens, J.
This being a suit wherein the plaintiffs sought to recover the alleged contract price of farm products bought of them by the defendant and also for cotton produced by them as croppers upon the' defendant’s lands, which it is alleged he sold for their benefit, and wherein the defendant denied the correctness of their claim'and also pleaded a set-off for the value of certain advances alleged to have been made by him to the plaintiffs, the correctness of which set-off the plaintiffs denied, and where there appeared other items in dispute, and the evidence, which was conflicting, authorizing the verdict in the amount found for the plaintiffs, the judgment overruling the defendant’s motion for a new trial, which was based only upon the general grounds, must be affirmed.

Judgment affirmed.


Jenlcims, P. J., and Bell, J., concur.